USCA4 Appeal: 22-6677      Doc: 8         Filed: 10/21/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6677


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DEANDRE SCOTT ESTELLE, a/k/a Dre,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:12-cr-00020-JPB-JPM-6)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Deandre Scott Estelle, Appellant Pro Se. Jennifer Therese Conklin, OFFICE OF THE
        UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6677      Doc: 8         Filed: 10/21/2022      Pg: 2 of 3




        PER CURIAM:

               Deandre Scott Estelle filed an 18 U.S.C. § 3582(c)(1)(A)(i) motion for

        compassionate release, which the district court denied. Estelle later filed an emergency

        motion seeking reconsideration of the denial of his request for compassionate release.

        The district court denied this motion.      Estelle appeals the denial of both motions.

        We affirm.

               “[T]he Federal Rules of Civil Procedure do not apply to motions under § 3582,”

        because § 3582 motions are “criminal in nature,” United States v. Goodwyn, 596 F.3d 233,

        235 n.* (4th Cir. 2010) (emphasis omitted), and there are no federal statutes or rules that

        authorize a motion for reconsideration in the criminal sentencing context, see id. at 235-36.

        We therefore conclude that the district court erred in treating Estelle’s postjudgment

        motion as a motion for reconsideration rather than a renewed motion for compassionate

        release.

               The error, however, was not prejudicial because the district court—which

        considered Estelle’s arguments and set forth its reasoned bases for decision—did not abuse

        its discretion in finding that the 18 U.S.C. § 3553(a) factors weighed against granting his

        requests for relief. See United States v. Kibble, 992 F.3d 326, 329, 331-32 & n.3 (4th Cir.)

        (per curiam) (stating that district court’s denial of compassionate release motion is

        reviewed for abuse of discretion and that district courts are to consider relevant § 3553(a)

        factors), cert. denied, 142 S. Ct. 383 (2021); United States v. High, 997 F.3d 181, 188-91

        (4th Cir. 2021) (discussing amount of explanation required for denial of compassionate

        release motion). Accordingly, we affirm the district court’s orders. United States v.

                                                     2
USCA4 Appeal: 22-6677     Doc: 8       Filed: 10/21/2022    Pg: 3 of 3




        Estelle, No.-5:12-cr-00020-JPB-JPM-6 (N.D.W. Va. Apr. 19 & May 27, 2022).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  3